Citation Nr: 1242589	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-20 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Oakland RO maintains jurisdiction over the Veteran's appeal.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, tinnitus had its onset in service. 


CONCLUSION OF LAW

Service connection is warranted for tinnitus. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for tinnitus.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for tinnitus, maintaining that in-service noise exposure from his military occupational specialty duties with the military band caused his tinnitus, and that his condition has persisted since that time.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

At the outset, the Board notes that the Veteran has already established service connection for bilateral hearing loss as directly related to military service by a March 2010 rating decision.  Further, given a lay person is competent to identify the medical condition, the Veteran has provided a competent and credible diagnosis of tinnitus.  See Davidson, 581 F.3d at 1316; see also McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, the ultimate disposition of this appeal rests upon whether the Veteran's tinnitus is directly related to service.

Additionally, a June 2009 VA examiner and the Veteran's service representative in a September 2012 memorandum have indicated that his tinnitus may be secondary to his bilateral hearing loss.  In this regard, the Board is required to consider all issues raised either by the claimant or by the evidence of record.  See Velez v. Shinseki, 23 Vet. App. 199, 206 (2009); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).

The Veteran's DD Form 214 shows his military occupational specialty was trombone player and that he was assigned to the band support unit.  The Veteran has also reported noise exposure from weapons qualification, though that is not indicated on his available separation document.

The Veteran's April 1966 enlistment examination is negative for complaints of tinnitus and shows bilateral hearing acuity within normal limits.  The Veteran specifically denied hearing loss, and ear, nose, or throat problems at that time. Similarly, subsequent service treatment records do not document specific complaints of or treatment for tinnitus.  However, the Board observes that during his May 1969 separation examination, the Veteran reported ear, nose, or throat trouble, though no further clarification was offered.  The Board also notes that audiometric testing during a May 1969 separation examination revealed some degree of hearing loss when compared to the audiometric findings noted during the April 1966 enlistment examination.

In support of his claim, the Veteran submitted a January 2009 private audiological evaluation and opinion, which notes the Veteran's report of gradual hearing loss and occasional tinnitus present since his 1969 discharge from service.  The audiologist noted that the Veteran's primary duty in service was as a bandsman, as well as his weapons qualification, and further noted the Veteran's experience as a musician both prior and subsequent to his period of active duty.  Nevertheless, the private audiologist found that the Veteran's hearing loss was consistent with his history of noise exposure.  Although it was unclear when the Veteran's hearing loss started due to his history of pre-service, in-service, and post-service noise exposure from work as a musician, the audiologist opined that it is at least as likely as not that the Veteran's in-service exposure contributed to his overall hearing impairment.

Also in support of his claim, the Veteran's private treating physician submitted a May 2009 statement indicating that during his thirty years of treating the Veteran, he noticed the Veteran's hearing loss early on.  He further noted the Veteran's report that his hearing loss was related to service.

A June 2009 VA audiological examination documents the Veteran's account of in- and post-service hearing impairment and tinnitus symptomatology, and of in-service noise exposure from practicing daily with a 140-piece band without the use of ear protection.  The examination report also notes the Veteran's report of noise exposure in service during quarterly weapons qualification, and a 33-year post-service history of noise exposure from working as a college band director.  Specifically pertaining to tinnitus, the examiner noted that the onset was unknown.  Following audiometric testing, the examiner diagnosed bilateral mild to moderate sensorineural hearing loss.  The examiner did not diagnose tinnitus, nor did the examiner provide a response in his report to the question of the most likely etiology of tinnitus, including specifically whether it is due to the Veteran's hearing loss.  Further, as the claims file was not available for review at the time of the June 2009 examination, no other etiological opinion was offered at that time.  

Thereafter, the VA examiner reviewed the claims file and, in a July 2009 addendum, opined that the Veteran's tinnitus is less likely than not due to military noise exposure.  In support of the opinion offered, the examiner noted that the complaint of tinnitus is subjective and cannot be confirmed using current clinical technologies.  Further, the examiner noted that tinnitus is a symptom and not a disease, and while it is commonly associated with noise-induced hearing loss, it may also be secondary to problems not associated with the ear such as caffeine, nicotine, alcohol, stress, fatigue, and medications.  Additionally, the examiner relied on an absence of complaints, treatment, or diagnosis of tinnitus in the service treatment records.  The examiner also found that the Veteran's hearing loss is not due to military noise exposure, but rather to an accumulation of pre-military and military noise exposure, and occupational, aging, medical, and environmental factors.  Nevertheless, the examiner acknowledged that a threshold shift in hearing acuity occurred between the Veteran's April 1966 entrance examination and his May 1969 separation examination, and that the shift was more likely than not due to his military experience.  

In further support of his claim, the Veteran submitted an August 2009 statement in which he described in more detail the nature of the band practices in service and indicated complaints of ringing in the ears in service made by himself, his fellow band members, and the band director. 

The Veteran provides a competent and credible account of in-service acoustic trauma and in- and post-service hearing impairment and tinnitus symptomatology, including onset and continuity since separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Service treatment records tend to confirm his account of decreased audiological acuity in-service and likely in-service acoustic trauma.  Indeed, the Veteran complained of ear, nose, and throat problems at separation, and has already been granted service connection for hearing loss based on his in-service noise exposure.  Moreover, post-service private treatment records document a consistent account of in-service noise exposure and continuity of relevant symptomatology since separation.  Thus, while he has post-service employment noise exposure, the Board finds the Veteran's account of in-service military noise exposure and relevant tinnitus symptomatology, including continuity since separation, to be competent credible and highly probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (VA must consider lay evidence and give it the weight it concludes is appropriate).

As for the July 2009 negative VA opinion, the Board observes that in determining the probative value to be assigned to a medical opinion, it must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In any service connection claim competent medical evidence and opinions are highly probative in establishing the claim; however, in the present matter, there is no adequate medical opinion of record.  The VA examiner's July 2009 opinion does not reflect adequate consideration of the Veteran's competent and credible account of in- and post-service tinnitus symptomatology.  Further, the examiner's opinion improperly relies on the absence of corroborating in-service medical evidence at the time of separation.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  What is more, the examiner acknowledged that tinnitus is commonly associated with noise-induced hearing impairment, for which the Veteran has already established service connection.  Although the examiner noted that tinnitus can also be associated with other factors, the examiner did not provide an express opinion that the Veteran's tinnitus is more likely associated with any other identified cause, nor is there any other evidence of record that the Veteran's tinnitus is related to any other factor, including caffeine, medications, stress, alcohol, or fatigue.  Moreover, the examiner's notation that the Veteran's tinnitus may be secondary to a problem other than hearing loss is entirely speculative, particularly when considering that the record is devoid of references to any of the identified underlying problems.  Thus, the July 2009 VA opinion is speculative and premised upon inadequate or incomplete medical reasoning and analysis, limiting the probative value of the examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the present circumstance, the absence of a positive medical opinion is not fatal to the Veteran's claim because lay evidence may service as basis to establish the claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); Savage v. Gober, 10 Vet. App. 488, 496 (1997).  In this regard, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, supra.  Moreover, as noted above, pursuant to 38 C.F.R. § 3.303(b), the second and third elements of service connection may be established by demonstrating a continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. at 307. 

In sum, the Board finds the most probative evidence of record to support a conclusion that the Veteran sustained in-service acoustic trauma and experienced tinnitus symptoms in service.  Further, the competent evidence of record confirms his diagnosis of tinnitus.  Significantly, the Veteran's account, as reflected in a January 2009 private audiological examination report and as reported by the Veteran in his February 2009 application for VA benefits, of experiencing relevant symptomatology continuously since separation is competent, credible and highly probative, because (I) service treatment records tend to support his account of ongoing acoustic trauma and decreased audiological acuity in service; (II) he has provided a generally consistent account of post-service tinnitus and hearing impairment symptoms; and (III) the other evidence of record by and large is consistent with his account as to these matters.  See Davidson, 581 F.3d at 1316. Accordingly, the Board finds the evidence of record, medical and lay, to support the Veteran's later diagnosis tinnitus.  See Barr.  Thus, service connection is warranted for tinnitus and the appeal is granted. 


ORDER

Service connection for tinnitus is granted. 


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


